Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/2022 has been entered.
 Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1,4-16 are allowed.
Regarding independent claim(s) 1 and 13,  the prior art of record Fischer teaches a method of making antimicrobial medical devices, but fails to teach alone or in proper combination an inner package comprises a containment compartment that includes a plurality of patches, each patch having at least a pair of reservoirs formed of a porous medical grade paper or a permeable polymeric film or fabric having a matrix structure, along with all the remaining limitation is the claims. This includes previously indicated allowable subject matter of US patent 8,112,973 as indicated in the Non-Statutory Double Patenting rejection, but overcomes this rejection by further limiting the claim with the addition of the pair of reservoirs being formed of a porous medical grade paper and the inner package comprises a containment compartment that includes the plurality of patches.
In conclusion, upon examination the prior art of record was considered as a whole, alone or in proper combination, and neither anticipates nor render obvious these features with all the remaining features claimed in dependent claims 4-12,14-16.

	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY C HIBBERT-COPELAND whose telephone number is (571)270-0601. The examiner can normally be reached M-TH 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARY C HIBBERT-COPELAND/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731